Citation Nr: 0126780	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  01-04 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel



INTRODUCTION

The appellant had six months of active duty for training from 
August 1960 to February 1961.  He also had three periods of 
active duty as a reservist in 1961, 1962, and 1963. 

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a January 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.  

As set forth on page one of this decision, the issues 
certified for appeal to the Board include the issue of 
whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss.  As explained in greater detail in the decision below, 
the Board finds that service connection for bilateral hearing 
loss is already in effect, as it was awarded in a January 
1964 rating decision, rated as noncompensable from July 1963.  
This rating was confirmed in a June 1964 BVA decision.  As 
such, the issue of whether new and material evidence has been 
presented to reopen a claim for service connection for 
bilateral hearing loss will be dismissed.

Additionally, though not certified for appeal, the issue of 
entitlement to an increased (compensable) rating for 
bilateral hearing loss is addressed in the REMAND, following 
the ORDER in this decision, for the reasons explained 
therein.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  A January 1964 rating decision awarded the appellant 
service connection for high frequency hearing loss; a June 
1964 BVA decision denied entitlement to a compensable 
evaluation for defective hearing, high tone loss.

3.  Service connection for hearing loss (rated as 
noncompensable) has been in effect since July 1963; service 
connection has not been severed, and the award is protected, 
having been in effect for more than 10 years. 

4.  The veteran's tinnitus is currently manifested by 
complaints of constant ringing in both ears; the veteran is 
receiving the maximum schedular evaluation for tinnitus, and 
his tinnitus is not shown to be such that the application of 
the regular schedular standards is impracticable.

5.  The veteran's tinnitus is shown by medical evidence to be 
related to noise exposure sustained during active service.


CONCLUSIONS OF LAW

1.  The issue of whether new and material evidence has been 
presented to reopen a claim for entitlement to service 
connection for bilateral hearing loss is dismissed.  38 
U.S.C.A. § 7105(d)(5) (West 1991 & Supp. 2001).

2.  The criteria for entitlement to a rating in excess of 10 
percent for tinnitus, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.85-4.87, Diagnostic Code 6260 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claims for service 
connection for bilateral hearing loss, and for an increased 
rating for his service-connected tinnitus.  The veteran 
maintains that his hearing loss was incurred during service, 
and that he has constant ringing in both ears.

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 ("VCAA").  38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.102, 3.159).  This law, and the 
accompanying regulations, set forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal, as the requirements 
under the new law have already been met.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  

In this regard, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claims, including the laws and regulations pertinent to his 
claims.  Additionally, the RO has made satisfactory efforts 
to ensure that all relevant evidence has been associated with 
the claims file, and there is no indication that there are 
relevant treatment records that have not yet been obtained by 
the RO.  Moreover, the veteran has been provided with a VA 
audio examination in December 2000, and the record contains 
VA examination reports dated in August 1979 and December 
1963, as well as the veteran's service medical records.  The 
veteran was offered an opportunity to appear at a hearing on 
his appeal, but he declined that opportunity.  As such, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal, and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  

I.  Service Connection - Bilateral Hearing Loss.

In the veteran's claim, received at the RO in March 2000, he 
indicated that he wished to file a claim for service 
connection for bilateral hearing loss.  In a January 2001 
rating decision, the RO characterized the claim as whether 
new and material evidence had been presented to reopen a 
claim for service connection for bilateral hearing loss.  
Moreover, the RO denied reopening the claim, on the basis 
that the evidence did not objectively show that the veteran's 
hearing loss developed until many years after discharge from 
service in 1963.  The RO also found that the current medical 
opinion and evidence offered no basis for now establishing a 
link between hearing loss and active duty.  However, as is 
explained below, the Board finds that service connection for 
bilateral hearing loss has actually been in effect since July 
1963, as it was previously awarded by the RO.

A review of the record reveals that in a January 1964 rating 
decision, the RO awarded service connection for "tinnitus 
aurium with high frequency loss."  A noncompensable rating 
was assigned from July 1963.  The veteran disagreed with the 
noncompensable rating, and appealed that decision.  In a June 
1964 BVA decision, the Board concluded that "[e]ntitlement 
to a compensable evaluation for defective hearing, high tone 
loss, is not warranted under the provisions of the schedule 
for rating disabilities."  In a separate conclusion, the 
Board awarded a 10 percent rating for tinnitus aurium.  

Following the June 1964 Board decision, in July 1979 the RO 
received a statement from the veteran in which he indicated 
that his hearing had deteriorated over the years.  The 
veteran underwent a VA examination for hearing loss in August 
1979, and in a September 1979 rating decision, the RO 
confirmed and continued the 10 percent rating for tinnitus 
aurium with high frequency hearing loss.  The September 1979 
cover letter attached to that decision clearly informed the 
veteran that his "tinnitus is rated at 10 [percent] 
disabling and your high frequency hearing loss is rated at 
[zero percent] disabling."  The veteran disagreed with a 10 
percent rating, and initiated an appeal.  In a September 1980 
BVA decision, the Board continued the 10 percent rating for 
tinnitus aurium with high frequency hearing loss.  

Based on the foregoing, the Board finds that service 
connection for bilateral hearing loss was established by a 
January 1964 rating decision, and has not been severed.  The 
veteran was notified by a BVA decision dated in June 1964, 
and a rating decision and cover letter dated in September 
1979, that his service-connected hearing loss was rated as 
noncompensable.  As service connection for hearing loss has 
been in effect for more than 10 years, that award is now 
protected.  38 C.F.R. § 3.957.  Moreover, the Board finds 
that the award of service connection was consistent with the 
evidence of record at the time of the January 1964 rating 
decision, and the current medical evidence.  In fact, in a 
recent December 2000 VA audio examination, the examiner 
concluded that the veteran's hearing loss is more likely than 
not secondary to noise exposure while in the service.  

In short, the Board finds that service connection for high 
frequency hearing loss was established in a January 1964 
rating decision, rated as noncompensable from July 1963, and 
that service connection has remained in effect.  Thus, as 
service connection for bilateral hearing loss is already in 
effect, the issue certified for appeal (i.e., whether new and 
material evidence has been presented to reopen a claim for 
entitlement to service connection for bilateral hearing loss) 
is moot, and the appeal is dismissed.  

II.  Increased Rating - Tinnitus.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  See 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3. 

In a January 1964 rating decision, the veteran was awarded 
service connection for tinnitus aurium with high frequency 
loss, and a noncompensable rating was assigned, effective 
from July 1963.  The veteran disagreed with that rating, and 
in a June 1964 BVA decision, the Board assigned a 10 percent 
rating for the veteran's tinnitus, on an extra-schedular 
basis.  In March 2000, the veteran initiated the present 
claim for an increased rating for tinnitus.  

In December 2000, the veteran underwent a VA audio 
examination, and complained of constant bilateral tinnitus 
since the time he was exposed to excessive rifle noise during 
active service in 1963.  The diagnosis was constant bilateral 
tinnitus which is more likely than not secondary to noise 
exposure while in the service.  

According to the current rating criteria for evaluating 
tinnitus, a 10 percent rating is assigned for tinnitus, 
recurrent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  A note 
to Diagnostic Code 6260 indicates that a separate evaluation 
for tinnitus may be combined with an evaluation under 
Diagnostic Codes 6100, 6200, 6204, or another Diagnostic 
Code, except where tinnitus supports an evaluation under one 
of those Diagnostic Codes.  

The veteran is currently receiving the maximum allowable 
rating for tinnitus under 38 C.F.R. § 4.87.  No higher rating 
is provided for under Diagnostic Code 6260, nor is any other 
Diagnostic Code applicable under the circumstances of this 
case.  As such, the Board will consider the veteran's claim 
for a rating in excess of 10 percent for tinnitus under the 
provisions of 38 C.F.R. § 3.321(b)(1), for an extra-schedular 
rating.
  
The evidence does not reflect that the veteran's tinnitus 
adversely affects his employment.  The Board points out that 
the VA Schedule for Rating Disabilities assigns percentage 
ratings that are intended to represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries.  See 
38 C.F.R. § 4.1.  In the present case, the evidence does not 
demonstrate that the veteran's tinnitus has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned 10 percent evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating in excess of 10 percent pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In reaching the foregoing determination, the Board has 
considered the history of the veteran's tinnitus, as well as 
the current clinical manifestations and the effect this 
disability may have on the veteran's earning capacity.  See 
38 C.F.R. §§ 4.1, 4.2.  The Board acknowledges the veteran's 
contentions that he experiences constant ringing in his ears.  
However, as discussed, he is presently receiving the highest 
schedular rating available for tinnitus, and there is no 
basis for an extra-schedular rating in excess of 10 percent 
in this case.  As such, the veteran's claim for an increased 
rating for tinnitus, is denied.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, the 
preponderance of the evidence is against the veteran's claims 
for an increased rating for tinnitus, and as such, this case 
does not present such a state of balance between the positive 
evidence and the negative evidence to allow for a favorable 
determination.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
  

ORDER

Service connection for bilateral hearing loss having already 
been established, the issue of whether new and material 
evidence has been presented to reopen a claim for entitlement 
to service connection for bilateral hearing loss, is 
dismissed. 

The criteria for a rating in excess of 10 percent for 
tinnitus have not been met, and the appeal is denied.


REMAND

As explained in the foregoing decision, service connection 
for bilateral hearing loss was established in a January 1964 
rating decision (effective from July 1963), and in a June 
1964 BVA decision, the Board confirmed a noncompensable 
rating.  As service connection has been in effect since July 
1963, the Board finds that the veteran's statement received 
in March 2001, in which he disagreed with the RO's January 
2001 denial of compensation, can be construed as a notice of 
disagreement as to a denial of a compensable rating for 
bilateral hearing loss.  However, the RO has not issued a 
statement of the case (SOC) addressing that matter.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  The failure to 
issue a SOC in such a circumstance renders a claim 
procedurally defective and necessitates a Remand.  Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995); see also Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996).  After the RO has been 
given the opportunity to cure such a defect, the claim will 
be returned to the Board only if the veteran perfects his 
appeal in a timely manner.  Smallwood v. Brown, 10 Vet. App. 
93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997) ("absent an NOD, an SOC and a Form 1-9 
[substantive appeal], the BVA was not required--indeed, it 
had no authority--to proceed to a decision") (citation 
omitted).  Thus, the RO should review the case, and prepare 
an SOC on the issue of entitlement to a compensable rating 
for bilateral hearing loss.  In doing so, the RO should 
ensure that all duty to assist requirements are satisfied.  
38 U.S.C.A. § 5103A; 66 Fed. Reg. 45-630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  The RO 
should also inform the veteran of the requirements for 
submitting a timely substantive appeal following the SOC.  

Therefore, in light of the foregoing, and in order to ensure 
that all due process procedures are met, this matter is 
hereby REMANDED to the RO for the following:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 
3.159).

2.  When the foregoing development has 
been completed, the case should again be 
reviewed by the RO.  If the benefit 
sought is not granted, the veteran should 
be furnished with a Statement of the Case 
addressing his claim for entitlement to 
an increased (compensable) rating for 
bilateral hearing loss.  The veteran must 
also be afforded an opportunity to 
perfect an appeal of the RO's denial of 
this issue by submitting a substantive 
appeal in response thereto.  The RO 
should advise the veteran that the claims 
file will not be returned to the Board 
for appellate consideration of his claim 
following the issuance of the Statement 
of the Case unless he perfects his 
appeal.  If the veteran perfects his 
appeal, the case should be returned to 
the Board. 

The purpose of this REMAND is to ensure due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

